991 F.2d 795
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul L. IVY, Plaintiff-Appellant,v.Billy COMPTON, Warden;  Wesley Appelwhite;  John Kelly;David Maness;  Jerry Vickery;  Herman WalterRunions;  Darviece Yates, Defendants-Appellees.
No. 93-5004.
United States Court of Appeals, Sixth Circuit.
March 30, 1993.

Before NORRIS and SILER, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's January 22, 1992, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.


2
It appears from the record that the judgment of the district court was entered July 29, 1992.   A notice of appeal was filed September 9, 1992 (appeal No. 92-6582).   The second notice of appeal filed on December 17, 1992, was 111 days late (appeal No. 93-5004).   Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that appeal No. 93-5004 be and it hereby is dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.   The dismissal of appeal No. 93-5004 does not affect the pendency of appeal No. 92-6582.   However, appeal No. 92-6582 also appears to be jurisdictionally defective and the appellant has been directed to show cause why that appeal should not be dismissed.